Name: Commission Implementing Decision (EU) 2019/607 of 11 April 2019 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2019) 2900) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: European construction;  economic geography;  agricultural policy;  European Union law;  tariff policy;  trade
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/56 COMMISSION IMPLEMENTING DECISION (EU) 2019/607 of 11 April 2019 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2019) 2900) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (4) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Decision 2009/821/EC (5) lays down the list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC and the list of central, regional and local units in the integrated computerised veterinary system (Traces). Those lists are respectively set out in Annex I and Annex II to that Decision. (3) Following the proposal from Belgium, the approval of the border inspection posts at Antwerp port and Zeebrugge port should be extended to unpacked products for human consumption. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (4) Following the proposal from Denmark, a new inspection centre should be listed at the border inspection post at Esbjerg port for the inspection of packed products. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (5) Following the proposal from Ireland, the approval of the border inspection post at Dublin port should be extended to animals and unpacked products for human consumption, and a new border inspection post at Rosslare port should be approved for animals and products. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (6) Following the proposal from Spain, a new border inspection post at Ferrol port should be approved for packed products. In addition, the suspension of the border inspection post at Santander port and of one of the inspection centres of the border inspection post at Vigo port should be lifted. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (7) Following the proposal from France, new border inspection posts at Caen-Ouistreham port, Calais port and rail, Cherbourg port, Dieppe port, Roscoff port and Saint-Malo port should be approved for certain categories of products or certain categories of animals. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (8) Following the proposal from the Netherlands, a new inspection centre should be listed at the border inspection post at Rotterdam port for the inspection of packed products for human consumption. It is therefore appropriate to amend accordingly the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (9) Annexes I and II to Decision 2009/821/EC should therefore be amended accordingly. (10) This Decision should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 2019. For the Commission Jyrki KATAINEN Vice-President (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (5) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) the following notes are added to the special remarks: (16) = Excluding carcasses of ungulates. (17) = Only for consignments transported by road vehicles through the Eurotunnel Shuttle railway (b) the part concerning Belgium is amended as follows: (i) the entry for the port at Antwerp is replaced by the following: Antwerpen Anvers BE ANR 1 P GIP LO HC(16), NHC Afrulog HC(2), NHC (ii) the entry for the port at Zeebrugge is replaced by the following: Zeebrugge BE ZEE 1 P HC, NHC(2) (c) in the part concerning Denmark, the entry for the port at Esbjerg is replaced by the following: Esbjerg DK EBJ 1 P E D & F Man Terminals Denmark ApS HC-NT(6), NHC-NT(4)(6)(11) Bluewater Shipping HC(2), NHC(2) (d) the part concerning Ireland is amended as follows: (i) the entry for the port at Dublin is replaced by the following: Dublin Port IE DUB 1 P HC, NHC U(14), E, O (ii) the following entry for the port at Rosslare is inserted after the entry for Dublin Port: Rosslare Europort IE ROS 1 P HC, NHC U, E, O (e) the part concerning Spain is amended as follows: (i) the following entry for the port at Ferrol is inserted after the entry for Ciudad Real: Ferrol ES FRO 1 P HC(2) (ii) the entry for the port at Santander is replaced by the following: Santander ES SDR 1 P HC, NHC-NT (iii) the entry for the port at Vigo is replaced by the following: Vigo ES VGO 1 P T.C. Guixar HC, NHC-T(FR), NHC-NT Frioya HC-T(FR)(2)(3) Frigalsa HC-T(FR)(3) Pescanova HC-T(FR)(2)(3) Fandicosta HC-T(FR)(2)(3) Frig. Morrazo HC-T(FR)(3) (f) the part concerning France is amended as follows: (i) the following entries for the port at Caen-Ouistreham and for the port and the rail at Calais are inserted after the entry for Brest: Caen-Ouistreham FR CFR 1 P HC(1), NHC U(8), E, O Calais FR CQF 1 P HC(1)(2), NHC(2) U(8), E, O(14) Calais FR CQF 2 F(17) Eurotunnel HC(1), NHC U(8), E STEF HC(1)(3) (ii) the following entry for the port at Cherbourg is inserted after the entry for ChÃ ¢teauroux-DÃ ©ols: Cherbourg FR CER 1 P HC(1), NHC E, U(8), O(14) (iii) the following entry for the port at Dieppe is inserted after the entry for Deauville: Dieppe FR DPE 1 P HC(1), NHC E, U(8) (iv) the following entry for the port at Roscoff is inserted after the entry for Roissy Charles-de-Gaulle: Roscoff FR ROS 1 P HC(1), NHC (v) the following entry for the port at Saint-Malo is inserted after the entry for Rouen: Saint-Malo FR SML 1 P HC(1), NHC E, O (g) in the part concerning the Netherlands, the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC(2) Agro Merchants Maasvlakte B.V. HC(2), NHC(2) Kloosterboer Delta Terminal HC(2) Maastank B.V. NHC-NT(6) Agro Merchants Westland HC(2) (h) the part concerning the United Kingdom is deleted. (2) In Annex II, the part concerning the United Kingdom is deleted.